Hirr, C. J., (dissenting.) It seems to me that the decision of the majority is a misapplication of a sound and salutary rule. That a receiver is a trustee, so far as his receivership extends, and that he is absolutely forbidden by public policy from profiting at the expense of the trust estate committed to him, is a doctrine commendable in morals and sound in law. This doctrine is not impaired in the least by sustaining Mr. Martin’s purchase, as I understand the facts. The creditors suing Sumpter contended from first to last that the title of Cameron was invalid and their title paramount. After the Cameron title was perfected, and was, as held by the entire court herein, the paramount title, Mr. Martin was appointed receiver of all the property involved in the litigation, among other this property. His receivership extended only to the physical care of the property, renting it and collecting rents and other duties incident to the collection of rent and well-being of the property itself. He was not clothed with authority to look after the titles of the property, nor invested with any authority to preserve and conserve the interests of the estate other than in paying taxes, effecting insurance, collecting rents, and generally performing the duties of a real estate agent, in so far as the numerous tracts in litigation were concerned. As attorney for Cameron, he had successfully obtained this title for his client prior to his own appointment as receiver, and his adversary position in regard to it was necessarily known to all before his appointment. His former client put this title on the market, and sold it, and,, the purchaser failing to complete his purchase, Martin (acting for his wife) purchased it of the last purchaser, and paid the purchase price agreed upon. Opinion delivered May 27, 1905. In this he violated no duty he owed as receiver, for those duties did not extend to any such matter as this, and he took no advantage of any knowledge gained as receiver over any of the parties to the receivership, for he had procured this title in court himself before he became receiver. Nor is there any showing that his possession of the property gave him any advantage in the purchase. The attorney for the creditors was advised with about the title, and he gave his opinion that it was inferior to the creditors, and Mr. Martin was of the opinion that it was superior, and purchased on the faith of his legal judgment, and not from any matter growing .out of his receivership. The majority holds that his opinion of the title was correct, and yet adjudge that he must hold this title so openly acquired in trust for the creditors, who always denied its validity, and brought this case here to have its invalidity pronounced. I think my brethren have erred in the application of the doctrine to the facts of the case. Mr. Justice McCulloch concurs in this dissent.